Case 1:19-cv-00423-JJM-LDA Document 10 Filed 05/21/20 Page 1 of 2 PageID #: 96




                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF RHODE ISLAND

LAURA PEREZ,
                                                       CIVIL ACTION NO. 1:19-CV-00423
               Plaintiff,

v.

FEDERAL HOME LOAN MORTGAGE
CORPORATION, FEDERAL HOUSING
FINANCE AGENCY, WILMINGTON SAVINGS
FUND SOCIETY, doing business as CHRISTIANA
TRUST, not individually but as Trustee for Pretium
Mortgage Acquisition Trust,
               Defendants.


                            STIPULATION OF PARTIAL DISMISSAL

       Pursuant to Fed. R. Civ. P. 41(a)(1)(ii), Plaintiff, Laura Perez (“Plaintiff”), and

Defendants, Federal Home Loan Mortgage Corporation (“Freddie Mac”) and Federal Housing

Finance Agency (“FHFA”), submit this Stipulation of Dismissal for entry by the Court:

       1.      Plaintiff’s claim for an alleged violation of her due process rights (Count I) is

hereby dismissed with prejudice, with each party bearing her/its own costs and fees. However

this dismissal has no preclusive effect on any claims against Freddie Mac in Count II.

       2.      All allegations and demands for relief made in conjunction with Count I are

hereby dismissed with prejudice. However this dismissal has no preclusive effect on any claims

against Freddie Mac in Count II.

       3.      Plaintiff’s allegations and demands for relief relating to her claim for alleged

breach of contract (Count II) are dismissed, with prejudice, as to FHFA. However this dismissal

has no preclusive effect on any claims against Freddie Mac in Count II.




                                                                                 1023372\305741606.v1
Case 1:19-cv-00423-JJM-LDA Document 10 Filed 05/21/20 Page 2 of 2 PageID #: 97




         4.      Because Plaintiff dismisses all allegations and claims against FHFA, with

prejudice, FHFA is hereby dismissed from this matter. However this dismissal has no preclusive

effect on any claims against Freddie Mac in Count II.

         5.      The dismissal of claims against FHFA precludes Freddie Mac from subsequently

asserting as a defense that FHFA was the principal and that it was merely an agent for FHFA and

that only FHFA could be liable for any breach of contract damages.

         6.      Plaintiff’s claim for alleged breach of contract (Count II) remains operative as to

Freddie Mac.

Respectfully submitted,                         Respectfully submitted,

                                                FEDERAL HOME LOAN
                                                MORTGAGE CORPORATION
                                                and FEDERAL HOUSING
LAURA PEREZ,                                    FINANCE AGENCY

By Her Attorney,                                By: Their Attorneys


/s/ John B. Ennis                               /s/ Samuel C. Bodurtha
John B. Ennis, Bar No. 2135                     Samuel C. Bodurtha, Bar No. 7075
1200 Reservoir Avenue                           HINSHAW & CULBERTSON LLP
Cranston, RI 02920                              56 Exchange Terrace
401-943-9230                                    Providence, RI 02903
401-946-5006 (facsimile)                        401-751-0842
                                                401-751-0072 (facsimile)

Dated:        May 21, 2020


                                  CERTIFICATE OF SERVICE

        I, Samuel C. Bodurtha, hereby certify that this document filed through the ECF system
will be sent electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF) and paper copies will be sent to those indicated as non-registered participants on
May 21, 2020.

                                                   /s/ Samuel C. Bodurtha
                                                   Samuel C. Bodurtha, Bar #7075



                                                  2
                                                                                    1023372\305741606.v1
